Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered September 11, 2003, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fourth degree.
In satisfaction of a seven-count indictment charging him with various drug-related crimes, defendant pleaded guilty to criminal possession of a controlled substance in the fourth degree. As part of the plea agreement, defendant waived his right to appeal and was to be sentenced to a prison term of no more than 51/2 to 11 years and no less than 5 to 10 years. After entering the plea, defendant was sentenced as a second felony offender to 5 to 10 years in prison. He now appeals.
Defendant’s sole contention is that the sentence is harsh and excessive. However, considering that defendant entered a knowing, voluntary and intelligent guilty plea, which included a waiver of the right to appeal, we will not review this claim (see People v Clow, 10 AD3d 803, 804 [2004]; see also People v Hidalgo, 91 NY2d 733, 737 [1998]). Furthermore, we find no circumstances warranting the exercise of our interest of justice jurisdiction.
Crew III, J.P., Carpinello, Mugglin, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.